The Attorney                           General             of Texas
‘:M MAllOX                                                         Dl:c:embcr 21.          1984
 ttornry General


    Iprm    Cowl Bulldlna
                                   nr. ~0-n     a; winfrlqr                                                 “Opinion Ro. a-256
I-. 0. Box 125a                    Director   and LibrarAm
AUUl% T% m11.2545                  Texas State   Library 6 Archivea                                ”         lte:  Auihotity of the Texas
    ‘2l4?52501                        Comirrion                                                              State    Library    and  Archives
    lles s1cfs7413s7
                                   P. 0.     Box 12927                                                 i     Msrion        to tramfcr federal
 :.l.wplw      5lU475-0255
                                   Austin.     Texar   707:.1.                                               funds to other atate agcnejes
                                                                                                             for library    remices
  4 Jukwn.    Sull4 700
UalllS, lx. 752a24505              Deer Hr.      Winfrey:
214fl42dou

                                         You ask whether the Teuo State Library      Comisrioo      has authority
4524 Alberm Ave.. SIN.       Is0   under article 5435, V.T.C.S.,     to grant federal     funds to state     clee-
El P440, lx. 7wo52792              mosyrury lnstitutiom     to use in developing  library    services   for their
 15f53534w                         residents.
                                         .   .;
 la01 1*x**, SIllI* 700
                                         Your first querrtion is *s follow:
   ourton. TX. 77002.3111
   13l225ww                                           Is   it    legal  for  the Library.   end Archive8
                                                  Comissiou      to make l cash grant from federsl funds
                                                  to enother ltete board or ‘comissfon to inprove
  3s Broww~y. SUIN 312
  umock. l-x. rB4a.3479
                                                  library     ‘wwices    for resident.    of that state
 w&747.5235                                       in~titutitnl?                        i
                                                                   -.>’   . _.i- .,‘~_Z                     . ,.:7.     *.
                                                        ?..
                                        The comissjon lus for uny years purebased library uterials        for
  3W N. 1011th Sulb B
                                   state inetitutionr      fron federal funds.    %   V.T.C.S. art. 5436. It
 ucAll4n. lx. 7Bw~le.s
 5lm524547
                                   ha0 not made cash grants in the past nnd wishes to knov vhether     it has
                                   such authority    under: section 1 of article 5435, V.T.C.S.
                                                  ._     ( : .                  .
                                             You next         wk

                                                  vhether            such grents be subjectvouldto the condl”
                                                  .tionr           and l$mit~tiom             of
                                                                                  an lnterasency coopera-
                                                   tion coutract as provided       for in the Interagency
                                                   Cooperstiou  Act, article     4413(32),    or vh+ther the
                                                   COIID~SS~OIImay enter     into grant agreement8       vlth
                                                   other sgencies   under article      5435 under its ova
                                                   authority   and vithout       approval    of    the  State
                                                   Purehasiql  and Cenersl    Services    Cmrsioa.

                                    Contracts     entered    into    under    the   Interagency     Cooperation    Act are
                                    subject     to spproval       by the State       purchasing    and Genersl    Servicer
                                    Cotmiesion.       V.T.C, !1. art.      441302).       i5.   If   the co~ission      has
                                    luthority      to         make such        grant8       under          article    5635,   V.T.C.S..   you vlsh
Hr. Dorm6n R. Yinfrey        - Psgo :I      (J?k256)




to know vhether  its dircretioll          to formulate grant          contract   term vould
be limlted  by the requirementm           of the Interagency          Cooperation   Act.

       You finally    ask:

             Would such a federnl grant or interagenry        contract
             to 6nother       agency  be prohibited    by nrticle     V.
             section    58 of the 1984-1985 Cenerel Approprlationr
             Act,    Senate    Bill  No. 179. Sixty-eighth       Legis-
             16ture.    Regular Session.   1983, unless  lpecific6lly
             6uthorized     in the Approprietioor   Act?

       Sections   2 through 5        of  article     5435. V.T.C.S. c set. out various
pavers    of the     ,~0118s1on,        such as certlfylni         county     librarians.
appointing     a director    and    state     librarian    as vell  as other personnel
for the State Library and           Archives , and developing       personnel     policies
and procedures.         Section     1 of article         5435, V.T.C.S.,    provides       6s
follov6:

                 The Cotiselon           6h611 be responsible              for the
             adoption of all po:.fleiee,          rules 6nd regulationa            so
   .
             a6 to ald and encourage               the development           of and
             cooper8tioo         nmong: all         types        of     lfbreriee,
             including      but not       limited      to publlc.         ecndeoic.
             special,     and other         types    of    libraries.       collect
             materialr     releting     to the history         of Texas and the
             adjoining      6tate6.     preserve.       classify      and publish
             the unuscript         archives     and such other utters               as
             it my deem proper. diffuse               luwuledge      in regerd to
             the history        of Twas,        encourage       historical      vork
             and research.        url:   historic       sites    6nd houses and
             secure their        preewvation,         and aid those uho are
             studying       the     problems      to      be    de6lt      vith     by
             legisletlon.

        &dminietrative   lgencler have only those powers lxpreealy granted
 by statute or necessarily          inplied     from express    powers.    Stauffer    Q.
 City    of San Antonio,      344 !j.W.Zd 158 (Tex. 1961).              Article     5435,
 V.T.C.S.,     does not l  rprees:ly     authorise     the cmi8sion      to mnke cash
 grants    to other     etnte  lgenc!ee for library purposes.               Ue do not
 believe    this   pover is necec:sarlly       implied    from article   5435, section
 1.

        Prior opinion6      of this clffice have required express authorization
 for   state     agencies   to institute      cash grant programs.         Sea Attorney
 General Opinions N-532 (191G!) (Agricultural              Extension SeGe        may not
 make grants for reforestation);           H-1272 (1978) (Hobile Home Pcrfonnanca
 Certification       Board may nof, make grants        for consumer educetion);       cf.
 R-120 (1973) (express         statwory    authority    neceeenry to receive     fade=
 grants).       The legl6lature     has in feet l    xpraeely   suthorlzed    6ome state
 agencies      to make cash grants       to other lntitiee.        See. e.g.,   V.T.C.S.


                                           p.   1140
?


    Mr. Dorun         Il. Winfrey     - Page 3        (~~-256)




    art.  46d-12 (Texas Aeroneutjco      Conm~ission);     V.T.C.S.  err. 4413(201),
    14 (Texar Department of Cotmmity        Affairs).      See also Attorney Cenerol
    Opinions    W-423    (1982);   H-XL6 (1974);      a-l-0;             C-673 (1966)
    (construing   statures    that upreaely     authorize     stare agencies to oake
    granrs).

          The coneritution       vests :in the legislature        authority   to direct how
    public funds shall be used and ro allocare                them among efate agencies.
    Tex. Consr. art. III. 135, !i44; art.             VIII, 16.       See Attorney General
    Opinion     H-207 (1974);        Letter   Advisory     lo.    2 (1973)      (legislation
    authorizing     governor    Lo rraaefer    funds betveen appropriaLlon            items is
    unconstirutional).         The legislature      exercises     this paver by enacting
    general laws defining        the aglcncy’s powers and duties end by approprie-
    ting funds to the agency to carry out Its Legislative                     mandate.       The
    General Appropriations          Act lo recent years         has included     a provision
    appropriating      federal    funds to the agencies         which receive      them.     See
    Acts 1983, 68th Leg., ch. lC95, art. V. 120. at 6216; Acts 1955, 54th
    kg..     ch. 519, lrf. VI, 124, at 1593; Attorney               Caner.1 Opinion M-266
     (1968).     Appropriations      not expended     or obligated      by rhe end of the
    sppropriation      ~perlod lapse .old return        to the treasury.         Tex , Const .
    art. VIII. 56; Attorney Gener.11 Opinions O-5266 (1943); O-2941 (1940).

           When the legislature        a~~l:horizee an agency to grant appropriated
    funds to other state         agencj,?:;,    It has delegated       avey come of its ovn
    authority    to allocate      public      funds among state        agencies.      We cannot
    conclude that the legislature            intended broad, general language such as
    that found in article        5435, section       1, to Include power ro grant funds
    to ocher agencies.           The lq~ielature         has expressly       authorized      some
    agencies,    including    the State Library Comiseion.              ro make grants under
    statutory    guidellnee.       See V.T.C.S. arts.        5436. 5436e; 5446..         Federal
    .?rant programs are basrotl              express    euthorisacion      by Congress.       See
    Uaeon,    Hi~hlighte.     in -- Fede::al -Grant Lav, l-2          04. l&son -cd.      198x
    Madden, The Conetitucional           2nd Legal       Foundations     of Pederel      Grants.
    &     10-11;   Mason. Grant      Rule Making.       id.   45.    Such statutes     vould   be
    eurplusage      if states       and ‘iiederal      agencies     could    establish      grant
    programs in reliance        on implied powers.

            The Texas          courts    have   not decided       whether a state          agency must
     have     express         statutory      authority       to make cash           grants    to other
     agencies.          We cannot,          horwver,      reasonably       adopt       a doctrine     of
     Htatutory        construction        vhich would automaticallv              give   agencies   such
     paver     unless       the legislatwr6:       expressly      denied     it.      In our opinion,
     legislative         silence      on the riubject       of cash     grants     to other agencies
     signifies        legislative       intent    to withhold        power EO make grants.          The
     State      Library    and      Archives    Coaunission      iacks    authoritv    to   make    cash
     grants      to    other     state     agencies     under    .secrion      I of   article      5435.
     V.T.C.S.

             Eecause   the commission    Idcks .lrlchority   CP make a S~dal~ grant     from
     federal     lends   to a stnte   iwcitution      to improve  itbrarv   services      ior
     its   residents,      we need nnt address      vour   second  ?rd third     questinns
hr.   Uormar: Il. Winfray      - I’tyu 0     (J&256)




which concern       whether      utbcr ~wn’lsioor   of law vould            apply to such
trannactions.       If   the    lcglol~~ture vinhee to luthorjze            the cocaieeion
to make such Srsnts,        problms     rained    by these    provisiuns    ten be
resolved   in the legislative       procero.     See Attorney Cenerel      Opinions
R-170 (1973);    H-601 (1970);       W-1120    (t961)  (alternative      murce~ of
euthor1t.y for perticular     intcr.mRency contracts).



                 Article   5435. V,T.C.S.,     doea not authorize      the
             Texas State Libraty         end Archives     Comiesion      to
             transfer     federal     funds   to    state   lleemosyarry
             institutions     for library   services.        _    -




                                                       JIM        l4ATTOX
                                                       Attorney    Ctnerd   of   T~XJS


 ToI+ GREEN
 Hrst   Assistant    Attorney       Cemral

 DAVID R. RICHARDS
 Executive Assistant        Attorney   General

 RILX GILPIN
 Chairman. Opinion       Comlttee

 Prepared    by Susan L. Garrlsou
 Asulstant    Attorney General

 APPuovNo :
 OPINIONCOl4HlTTEE

 Rick Cilpin.   Chairman
 Colin Carl
 Susan Gsrriam
 Tony Cuillory
 Jfm Noellinger
 Jennifer   Riggs
 Nancy Sutton




                                              p. 1142